—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 7, 1999 (People v Hines, 262 AD2d 423), affirming a judgment of the County Court, Westchester County, rendered March 4, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
To the extent that the appellant seeks relief pursuant to CPL 440.10, we note that this Court is not the proper forum (see, CPL 440.10 [1]). Bracken, P. J., Friedmann, McGinity and Schmidt, JJ., concur.